—In a proceeding pursuant to CPLR article 78 inter alia to review a determination of the respondent Board of Examiners which denied petitioner’s application for a bilingual teacher-intern license, petitioner appeals from so much of a judgment of the Supreme Court, Kings County, dated January 30, 1976, as dismissed the petition. Judgment affirmed insofar as appealed from, without costs or disbursements. Petitioner applied for an intern license as part of the requirements for participation in the "Bilingual Teacher Intern Program”. Petitioner did not attain eligibility for the license because he failed to pass the Board of Examiner’s "Appraisal of Record”. Under the circumstances, petitioner’s interests were sufficiently tentative and contingent so as to defeat his claim that he should have been accorded all the safeguards of procedural due process (see Board of Regents v Roth, 408 US 564). The board’s action herein is not subject to the kind of review associated with quasi-judicial actions; rather, the scope of review is the limited one appropriate to the review of purely administrative actions (see Matter of Armere Holding Corp. v Bell, 37 NY2d 925). On the record before us, the board’s determination was not arbitrary and capricious. Cohalan, Acting P. J., Margett, Damiani, Shapiro and Titone, JJ., concur.